Citation Nr: 1334143	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  09-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a loss of vision in the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefit sought on appeal.  The RO at New Orleans, Louisiana, exercises current jurisdiction of the claims file.

The Veteran testified at a hearing before a now retired Veterans Law Judge.  In July 2013, he indicated that he did not want another hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in July 2011.  The examiner provided a negative nexus opinion.  The examiner acknowledged that trauma could cause glaucoma, but that there was no evidence of in-service trauma in the record.  The opinion requires clarification, because the Veteran has provided competent reports of in-service injuries. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the July 2011 examination to provide an opinion as to whether it is at least as likely as not that current glaucoma, or other right eye disability, was caused in whole or part by a reported in service accident when the Veteran's right eye struck a steering wheel.

The examiner should review the claims folder and provide reasons for the opinion.  The absence of supporting treatment records is not, by itself, a sufficient reason to discount the Veteran's reports or support a negative opinion.

If the examiner is not available, another physician should review the record and provide this opinion.

If further examination is indicated, this should be arranged.

2.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

